WRIGHT, Presiding Judge.
In accord with the judgment and mandate of the Supreme Court of Alabama, entered April 22, 1983, the opinion and judgment of this court, entered March 10, 1982, 432 So.2d 497, is set aside and annulled. The judgment of the Circuit Court of Montgomery County, Alabama, entered July 20, 1981, confirming an assessment of sales tax against Thompson Tractor Co., Inc., is reversed and set aside. The said circuit court is directed to enter judgment setting aside the final assessment of sales tax entered against Thompson Tractor Co., Inc., by the Alabama Department of Revenue for the period September 1, 1973 through June 30, 1976.
REVERSED AND REMANDED.
BRADLEY and HOLMES, JJ., concur.